Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 4, 2017

                                    No. 04-16-00831-CV

                               WONG GROCERY CO., LLC,
                                      Appellant

                                              v.

               Patrick LAMBKIN, Felipe Valdez dba Raw Happiness Juice Bar,
                                       Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10644
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on March 29, 2017, This Court granted Appellant’s
motion for a 30-day extension of time to file his brief, extending the deadline to May 1, 2017.
Appellant now files a second opposed motion for extension of time requesting another 30-day
extension.
       It is ORDERED the motion is GRANTED. Appellant must file the brief on or before
May 31, 2017. NO FURTHER EXTENSIONS OF TIME WILL BE ALLOWED.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court